Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6,  and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pump module installed in the upper space to discharge the condensed water collected in the translucent reservoir through the second inlet”.  It is unclear if the condensed water is collected in the translucent reservoir through the second inlet, or if the pump module is discharging the condensed water through the second inlet. Since the metes and bounds of the limitation cannot be ascertained the claim is indefinite. For examination purposes the limitation will be interpreted as the condensed water is collected in the translucent reservoir through a second inlet and a pump module is installed in the upper space to discharge the condensed water.
	Claim 1 recites “drain pipe from the air conditioner”. It is unclear if the drain pipe is required to be an air conditioner drain pipe as air conditioner is not positively recited in the preamble. Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the limitation will be interpreted as drain pipe from an air conditioner.
Remaining claims are rejected insofar as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai, previously cited) in view of Davis et al. (US 6322326, hereafter Davis, previously cited), Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes, previously cited), and Hampton (US 20070028640).
Regarding claim 1 Kumai teaches a duct capable of being installed adjacent to a wall-type air conditioner (There are no further limitations relating to how the duct is capable of being installed adjacent to a wall-type air conditioner, therefore this is merely a statement of intended use; statements of intended use that does not further limit the claimed invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 [Fed. Cir. 1997], Fig. 1, drain up device 2 is adjacent to a wall type air conditioner 1 connected via drain pipe 4a), the duct comprising: 
a base housing (Fig. 2, main body portion 5) capable of being installed on a wall surface adjacent to the air conditioner (There are no further limitations relating to how the duct is capable of being installed on a wall surface, therefore this is merely a statement of intended use; statements of intended use that does not further limit the claimed invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)); 
a horizontal partition wall (Annotated Fig. 2, horizontal partition) disposed at a front side of the base housing to divide an inside of the duct into an upper space and a lower space (Annotated Fig. 2, horizontal partition, upper space, lower space, the horizontal partition is attached to the front side of main body portion 5), a first inlet (Fig. 2, drain port 4k); 
an upper housing (Fig. 2, Front cover 10) covering the upper space (Annotated Fig. 2, front cover 10, covers the upper space), the upper housing having a side opening (Annotated Fig. 2, side opening) formed in a side surface thereof through which a drain pipe of the air conditioner is inserted (Annotated Fig. 2, the side opening is formed on a side surface of front cover 10, Fig. 1, drain pipe 4a is inserted into the side opening);
a reservoir detachably mounted on a lower position of the horizontal partition wall (Annotated Fig 2, water tank 6 is located on a lower position of the horizontal partition in the lower space, “water tank 6 is detachably housed is provided”) and configured to collect condensed water generated from the air conditioner through the drain pipe connected to the first inlet (Fig. 1-2, drain pipe 4a from the air conditioner 1 connects to the water tank 6 through drain port 4k, “drain water in the drain pan of the indoor unit 1 flows automatically through drain pipe 4a”), the reservoir being accommodated in the lower space (Annotated Fig. 2, water tank 6 is in the lower space) and;

    PNG
    media_image1.png
    269
    355
    media_image1.png
    Greyscale

Kumai Annotated Figure 2
Kumai does not teach, a first inlet and a second inlet being formed in the horizontal partition wall; collecting condensed water generated through an inlet formed in a horizontal partition wall; the upper housing mounted on an upper portion of the horizontal partition wall; the reservoir being accommodated under the upper housing to be exposed to the outside and capable of being detached from the outside, and a pump module installed in the upper space to discharge the condensed water collected in the reservoir through the second inlet.
However, Davis teaches a first inlet (Fig. 4, inlet aperture 22) and a second inlet (Fig. 4, inlet aperture, there are three inlet aperture 22) being formed in the horizontal partition wall (Fig. 4, support plate 14) ; collecting condensed water generated through an inlet formed in a horizontal partition wall (Fig. 4, there are three inlet apertures 22 formed on support plate 14); the upper housing (Fig.4, cover 16) mounted on an upper portion of the horizontal partition wall (Fig. 4, cover 16 is mounted on the upper portion of support plate 14); the reservoir (Fig. 5, collection tank 12) being accommodated under the upper housing to be exposed to the outside and capable of being detached from the outside (Fig. 4, collection tank 12 is positioned below cover 16 and support plate 14, is exposed to the outside and is detachable as indicated by upper retention tab 30 which interlocks with lower retention tab 28 on support plate 14), and a pump module (Fig. 4, pump module 40) installed in the upper space to discharge the condensed water collected in the reservoir through the second inlet (Annotated Fig. 5, pump module 40 is installed in the upper space, col 4 lines 55-56 pump 40 removes condensate liquid from collection tank 12, water can be collected through any of the three aperture 22).

    PNG
    media_image2.png
    429
    628
    media_image2.png
    Greyscale

Davis Annotated Figure 5
Therefore, in view of Davis, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumai’s drain-up device with a first inlet and a second inlet being formed in the horizontal partition wall; collecting condensed water generated through an inlet formed in a horizontal partition wall; the upper housing mounted on an upper portion of the horizontal partition wall; the reservoir being accommodated under the upper housing to be exposed to the outside and capable of being detached from the outside, and a pump module installed in the upper space to discharge the condensed water collected in the reservoir through the second inlet so that greater serviceability of the apparatus can achieved (col 1 line 60-64).
Kumai as modified above does not teach where the housing has a side opening formed in a side surface thereof through which a drain pipe of the air conditioner is inserted into the upper space (Examiner notes: this limitation is a contradiction to the limitation recited in the preamble “capable of being installed adjacent to a wall-type air conditioner”, the air conditioner of the preamble is not positively recited. This limitation, as written, requires the drain pipe to be a part of the air conditioner, however the current limitation requires a capability of inserting a pipe).
However, Hampton teaches where the housing (Fig. 6, pump 112 has a housing) has a side opening formed in a side surface thereof through which a drain pipe of the air conditioner is inserted into the upper space (Fig. 6, the pump 112 is connected to the indoor unit 104 to the side, Annotated Fig. 7 drain conduit 124 is inserted into the pump through the side indicating a side opening, the drain from the indoor unit is connected to the pump through the side opening located in the upper space).

    PNG
    media_image3.png
    464
    523
    media_image3.png
    Greyscale

Hampton Annotated Figure 7
Therefore, in view of Hampton, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumai as modified above’s drain-up device where the housing has a side opening formed in a side surface thereof through which a drain pipe of the air conditioner is inserted into the upper space so that the drain pipe can utilize gravity to assist with the transport of condensate to a reservoir located below the upper space, increasing efficiency.
Kumai as modified above does not teach a translucent reservoir.
However, Ahn teaches a translucent reservoir (Fig. 7, water bottle 100, col 10 line 59-67, “water bottle 100 and the handle 120 may be formed of a transparent material”).
Therefore, in view of Ahn, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumai as modified above’s reservoir to a translucent reservoir so that the user can visually confirm the level of condensed water stored in the reservoir (col 10 line 59-67).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai, previously cited) in view of Davis et al. (US 6322326, hereafter Davis, previously cited), Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes, previously cited), and Hampton (US 20070028640), as applied to claim 1 above, and further in view of Lee et al. (KR 20150115564, hereafter Lee, previously cited).
Regarding claim 5, Kumai as modified above does not teach wherein a light emitting device is mounted adjacent to the reservoir to display an operation state of the pump module.
However, Lee teaches wherein a light emitting device is mounted adjacent to the reservoir to display the operation state of the pump module (Fig. 12, water tank 800, light emitting member 671, para [0163] the light may be used to indicate status of internal state of the apparatus).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill before the effective filing date to modify Kumai as modified above’s duct housing with a light emitting device mounted adjacent to the reservoir to display the operation state of the pump module so that users can be visually alerted to the operation of the pump (para [0163]).
Regarding claim 6, Kumai as modified above does not teach wherein a light emitting device is mounted in the lower space to monitor the reservoir from the outside of the duct.
However, Lee teaches wherein the light emitting device is mounted in the lower space (Annotated Fig. 3, tank assembly 700 is in the lower space, Fig. 9 shows light emitting member 671 adjacent to tank drawer 710 which is part of tank assembly 700 in the lower space, mounted to the frame 600, thus light emitting member 671 is mounted in the lower space) to monitor the reservoir from the outside (There are no further limitations relating to how the reservoir is monitored from the outside, therefore this is merely a statement of intended use; statements of intended use that does not further limit the claimed invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)), however, para [0021]-[0027] of Lee teaches the light is emitted so water level inside the water tank can be easily checked, and the light can irradiate different color to notify user of what the current operating state is from a distance which indicates monitoring from the outside).

    PNG
    media_image4.png
    457
    540
    media_image4.png
    Greyscale

Lee Annotated Figure 3
Therefore, in view of Lee, it would have been obvious to one of ordinary skill before the effective filing date to modify Kumai as modified above’s duct housing, wherein a light emitting device is mounted in the lower space to monitor the reservoir from the outside of the duct so that the water level inside the water tank can be easily checked, and the light can irradiate different color to notify user of what the current operating state is from a distance (para [0021]-[0027]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumai (JP 2017155943, hereafter Kumai, previously cited) in view of Davis et al. (US 6322326, hereafter Davis, previously cited), Ahn et al. (KR 20160134210, hereafter Ahn, US 10557639 used for translation purposes, previously cited), and Hampton (US 20070028640) as applied to claim 1 above, and further in view of Leach (EP 1318361, previously cited).
Regarding claim 12, Kumai as modified above does not teach further comprising: a protective partition wall covering the pump module.
However, Leach teaches a protective partition wall (Fig. 3, dividing wall 41) covering the pump module (Fig. 4, dividing wall 41 covers pump assembly 20).
Therefore, in view of Leach, it would have been obvious to one of ordinary skill in the art to modify the base housing of Kumai as modified above to further comprise a protective partition wall covering the pump module so that a channel is formed to allow for routing of cables, tubes, or pipe work (para [0012]).
Response to Arguments
Applicant’s arguments, see page 5, filed 08/24/2022, with respect to claim rejections under 35 USC 112 have been fully considered and are persuasive pursuant cancellations of claims 10-11.  The claim rejections under 35 USC 112 of claims 10-11 have been withdrawn. 
Applicant’s arguments with respect to prior art rejections of claims 1, 5-6, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANUS Y CHUNG/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763